Title: From George Washington to David Stuart, 26 February 1798
From: Washington, George
To: Stuart, David



Dear Sir,
Mount Vernon 26th Feby 1798

When you were here last, I informed you, that from the reputation which the College at Annapolis had, I was most inclined under every view I could take of the case, to send Washington to that Seminary; and, accordingly, had requested Mr George Calvert (who informed me that he was going to that City) to converse with

the President of the College on this subject, & make other enquiries, and to acquaint me with the result.
Enclosed, I transmit his letter. It wd have been more pleasing, and much to have been desired, to have got Washington fixed in the house with Mr McDowell; but this it seems cannot be, for reasons assigned by that Gentleman. I think, notwithstanding, that he had best go there; as, from all accounts, there is less of that class of people which are baneful to youth, in that City, than in any other, from the nature of its composition, and strictness of its Police—according to Mr Calverts account. and for another reason also; seeing (as he confesses he has) what effect his misconduct has had upon his friends—Pride, when classed with other Students, will operate in addition thereto, a more powerful stimulus, than it would in lonely, & solitary reading & studies, by himself.
If he was to go to Alexandria, his Studies must be conducted at the Academy, or in his own chambers. The first, after coming from a large and celebrated College, he would consider as degrading; and in the other case (being left alone) he would attend very little to them while Mr Moffat was discharging the trust reposed in him at the Academy. To expect, after devoting the appropriate hours to his school ⟨duties⟩ that he wd apply much of the residue to Washington, is what he would not perform, strictly, was he to promise it. and besides, from the information I have been enabled to obtain, the young People (Storekeepers & clerks chiefly) are idle, dissipated and extravagant. Acquaintances with some of them would be soon formed, and the consequences not difficult to predict. From good authority I am informed that many of them spend in Taverns more than their wages amount to. The deficiency must be supplied in some way or another.
With respect to his (Washington’s) remaining at this place, I am perfectly satisfied from the experience of the last few months, that he has been here, that even under the constant care of a more illumined Preceptor than I am sure there is the least chance of obtaining, he would progress very little; and as the case now is, that he will forget what he does know, so inert is his mind.
He takes Alexandria in his way to Hope Park, to provide himself with such Clothes ⟨illegible⟩. At what time they ⟨will be⟩ ready, otherwise than by promise, must depend on the Taylor. The Suggestion of your accompanying Washington to Annapolis is contained in Mr Calverts letter, & coincides perfectly with my ideas of the utility

of the measure. If it be convenient, & agreeable to you to undertake the journey, you shall be informed when he is ready to commence it, or, if there could be any dependence upon the Tayler he could inform you himself. If you cannot go, I will ask Mr Lear to do it, but this will not answer as well—in either case the expence will be mine.
Mrs Washington has a very bad cold, the rest of the family, at home, are as usual, best wishes to Mrs Stuart and all with you. I am Dr Sir—Your Obedt & Affecte

Go: Washington

